Citation Nr: 0901659	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-21 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from December 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The veteran testified before a Decision Review Officer at the 
RO in January 2007.    The veteran also testified before the 
undersigned at a Board Videoconference hearing in December 
2008.  Transcripts of these hearings are associated with the 
claims file.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim that he suffers 
from PTSD as a result of his experiences while serving in the 
United States Army in Korea from December 1950 to September 
1952.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303(a).   
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Analysis
	
Service medical records are negative for a psychiatric 
disorder.  The September 1952 separation examination included 
a normal "psychiatric" evaluation and the veteran denied 
"frequent or terrifying nightmares," "depression or 
excessive worry," and "nervous trouble of any sort" in his 
September 1952 "Report of Medical History."  The first 
indication of a psychiatric disorder in the record is a June 
2004 VA outpatient treatment report showing a diagnosis of 
PTSD, chronic, approximately 52 years after the veteran's 
separation from service.  This diagnosis is reiterated in 
September 2004, December 2004, March 2005, and June 2005 VA 
outpatient treatment reports.    

As it appears that the veteran has a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998).  The Board emphasizes that 
even if medical evidence appears to relate the diagnosis of 
PTSD to in-service stressors, such after-the-fact medical 
nexus evidence cannot also be the sole evidence of the 
occurrence of the claimed stressor.  Moreau v. Brown, 9 Vet. 
App. 389(1996).

The veteran's service records reflect that the veteran was in 
charge of thirty soldiers and was charged with the 
responsibility of the training and functioning of the 
security and maintenance platoon and in addition was Machine 
Gun Sergeant of Headquarters Battery.  Service personnel 
records reflect no receipt of combat- related award or 
citation and no designation of participation in a combat 
campaign.  

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

The veteran claims that he experienced the following 
stressful events during service: 1) in June 1951 the veteran 
was a truck driver in South Korea and saw many dead American 
soldiers being brought back from the front lines, 2) the 
veteran saw a fellow soldier (a cook) with a rifle who was 
going to kill himself and he talked him out of it, 3) the 
veteran almost set off a trip wire, and 4) the veteran was 
stationed near the infantry front line and experienced heavy 
artillery firing over his head between June 1951 and April 
1952. 

While it is noted that some of the veteran's service medical 
and personnel records were damaged in a 1973 fire at the 
National Personnel Records Center, several of these records 
survived and none of the surviving records contain credible 
supporting evidence concerning these claimed stressors.  In 
September 2004 correspondence the RO requested that the 
veteran provide specific details of the incidents that have 
resulted in the claimed issue of PTSD.  The veteran responded 
in October 2004, stating that his stressors included seeing 
several dead American soldiers' bodies while picking up 
supplies in June 1951.  A letter was sent to the veteran in 
March 2006 telling him the information in his treatment 
records was insufficient to concede a stressor.  The veteran 
reiterated the same information about his claimed stressors 
in correspondence dated in March and May 2006.  The RO 
formally found the veteran's stressors to be unverifiable in 
memoranda dated in April 2006 and October 2008.  He was 
notified of the October 2008 finding in the November 2008 
supplemental statement of the case.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  Therefore, in the absence of credible 
evidence corroborating the veteran's statements as to his in-
service stressors, the Board cannot conclude that the 
requirements of 38 C.F.R. § 3.304(f) and other applicable 
laws and regulations have been met.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for PTSD.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2004.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim 
pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
such notice was sent in March 2006 and the claim was 
readjudicated in a May 2006 statement of the case and a 
November 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Board also finds that VA has complied with the duty to 
assist by obtaining the veteran's service medical records, 
obtaining relevant VA outpatient treatment records, and 
affording him the opportunity to give testimony before a 
Decision Review Officer in January 2007 and the undersigned 
Veterans Law Judge in December 2008.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  Specifically, in August 
2006 correspondence the veteran indicated that he had no more 
evidence to submit.    

VA need not conduct an examination with respect to the claim 
because the information and evidence of record contains 
sufficient competent medical evidence to decide the claim. 38 
C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  There is no evidence that verifies or corroborates 
the occurrence of an in-service stressor.  Service connection 
for PTSD cannot be granted in the absence of an in-service 
stressor and an after-the-fact medical opinion cannot serve 
as the basis for corroboration of an in- service stressor. 
Moreau, 9 Vet. App. at 389. 

Thus, the Board finds that VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.


ORDER

Service connection for PTSD is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


